DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This correspondence aims to correct the Allowability Notice that was mailed on 08/24/2021 for the instant application, particularly, the information disclosure statement (IDS) filed on 09/26/2018.
The information disclosure statement (IDS) filed on 09/26/2018 omits the publication date and author/inventor(s) for US2008/0160580 or document 29. 
This paper reconsiders document 29, i.e. US2008/0160580 listed on the IDS of 09/26/2018 and adds both the publication date and author/inventor(s) for US2008/0160580 to the PTO/SB/08 submission.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Claims 74-100 and 107-114 are still allowed as stated in the Allowability Notice mailed on 08/24/2021. Claims 1-73 and 101-116 are still canceled as stated in the Allowability Notice mailed on 08/24/2021.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 1, 2021